     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,            )
                                  )
       Plaintiffs,                )
                                  )          CIVIL ACTION NO.
       v.                         )            2:14cv601-MHT
                                  )                 (WO)
JEFFERSON S. DUNN, in his         )
official capacity as              )
Commissioner of                   )
the Alabama Department of         )
Corrections, et al.,              )
                                  )
       Defendants.                )

                                ORDER

      Upon consideration of plaintiffs’ response to this

court’s order to show cause (doc. no. 2666), it is

ORDERED that defendants’ request for redaction (doc.

no. 2662) is set for oral argument on December 6, 2019,

at   10:00   a.m.,   in   the   Frank   M.    Johnson   Jr.   United

States Courthouse Complex, Courtroom 2FMJ, One Church

Street, Montgomery, Alabama.

      DONE, this the 2nd day of December, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
